Exhibit SECOND RESTATED CERTIFICATE OF INCORPORATION OF CTM MEDIA HOLDINGS, INC. CTM Media Holdings, Inc., a Delaware corporation (the “Corporation”), the original Certificate of Incorporation and Restated Certificate of Incorporation of which were filed with the Secretary of State of Delaware on May 8, 2009 and July 6, 2009, respectively, HEREBY CERTIFIES: FIRST:This Second Restated Certificate of Incorporation, amending the Restated Certificate of Incorporation of the Corporation, was duly authorized by the Corporation’s Board of Directors and adopted by written consent of the Corporation’s stockholders in accordance with Sections 228, 242 and 245 of the General Corporation Law of the State of Delaware. SECOND:Article Fourth shall be amendment by adding the following after section 2:“3.Reverse Stock Split.Upon the filing and effectiveness (the “Effective Time”), pursuant to the General Corporation Law of the State of Delaware, of this Second Restated Certificate of Incorporation, each share of the Corporation’s Class A Common Stock, par value $0.01 per share, issued and outstanding immediately prior to the Effective Time shall automatically be converted and/or split into (i) 26,897.3233shares of Class A Common Stock, par value $0.01 per share, (ii) 72,221.7066 shares of Class B Common Stock, par value $0.01 per share, and (c) 10,907.7566 shares of Class C common stock, par value $0.01 per share, respectively, without any further action by the Corporation or the holder thereof.” THIRD:That the Second Restated Certificate of Incorporation shall become effective upon filing. FOURTH:That the Second Restated Certificate of Incorporation, as amended and restated hereby, reads in its entirety as follows: SECOND RESTATED CERTIFICATE OF INCORPORATION OF CTM MEDIA HOLDINGS, INC. FIRST:The name of the Corporation is CTM Media Holdings, Inc. (the “Corporation”). SECOND:The address of the registered office of the Corporation in the State of Delaware is 2711 Centerville Road, Suite 400 in the City of Wilmington, County of New Castle.The name of its registered agent at such address is Corporation Service Company. THIRD:The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware (the “GCL”). FOURTH:The aggregate number of shares of all classes of capital stock which the Corporation shall have the authority to issue is one hundred and twenty-five million (125,000,000)shares, consisting of (a)35,000,000 shares of Class A
